Plaintiff in error was convicted on the 29th day of November, 1909, in the county court of Pontotoc county on a charge of unlawfully selling intoxicating liquor, and his punishment assessed at a fine of fifty dollars, and confinement in the county jail for a period of thirty days. On the 10th day of December, thereafter, judgment was entered, and time given to perfect the appeal. Case-made and petition in error were filed in this court on the 7th day of February, 1910. No brief has been filed on behalf of the plaintiff in error. The indictment is regular and the judgment of the court appears to be in due form, and is therefore affirmed, under rule 4, for want of prosecution.